     Case 2:20-cv-01288-DLR-JFM Document 33 Filed 03/02/21 Page 1 of 5



1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
7
8              Shawn Charles Goff,                       CV-20-1288-PHX-DLR (JFM)
                      Plaintiff
9                       -vs-
            Trinity Food Service, et al.,                        Order and
10                  Defendants.                         Report and Recommendation
11
           Plaintiff seeks, inter alia, leave to amend and supplement his Complaint. This
12
     matter is before the undersigned magistrate judge on referral for pretrial proceedings
13
     pursuant to 28 U.S.C. § 636(b)(1). Because the appropriate resolution of the motion to
14
     amend/supplement is potentially dispositive of some of Plaintiff’s claims, the undersigned
15
     proceeds by way of a Report & Recommendation to the referring district judge, pursuant
16
     to 28 U.S.C. § 636(b)(1)(B). See Bastidas v. Chappell, 791 F.3d 1155, 1164 (9th Cir.
17
     2015) (authority of magistrate judge over denial of leave to amend depends on the
18
     outcome).
19
20
     A. MOTIONS RE AMENDMENT/SUPPLEMENT
21
           Under consideration are Plaintiff's Motion to Amend and Supplement Complaint
22
     filed January 8, 2021 (Doc. 25) and his Motion to Correct the Record filed February 2,
23
     2021 (Doc. 29).
24
           On January 22, 2021, Defendants responded (Doc. 27), arguing that the amendment
25
     is futile adding back previously dismissed claims, fails to comply with the Court’s Order
26
     filed January 5, 2021 (Doc. 23) and Local Civil Rule 15.1 by not providing a redlined
27
     complaint, and is delinquent.
28
                                                -1-
     Case 2:20-cv-01288-DLR-JFM Document 33 Filed 03/02/21 Page 2 of 5



1           Plaintiff did not reply, but filed his Motion to Correct the Record (Doc. 29) arguing
2    that he had included a motion to extend the time to amend in his prior motion to amend
3    (Doc. 22), and that because “a supplemental complaint entirely replaces original
4    Complaint” it is not required to be redlined under Rule 15(d).     The Court will grant that
5    motion to the extent that the Court will treat this filing as a reply on the Motion to
6    Amend/Supplement.
7           Motion to Amend/Supplement Delinquent - Plaintiff’s Motion is both a motion
8    to amend and a motion to supplement, as he seeks to not only add new claims, but to restate
9    existing claims and re-add previously dismissed claims by re-asserting them. Indeed, its
10   caption so states.
11          The motion to amend/supplement is delinquent. The Court’s Scheduling Order
12   provided: “All motions to join parties or to amend or supplement pleadings shall be filed
13   by December 21, 2020.” (Order 10/5/20, Doc. 15 at 3.)
14          Plaintiff asserts that he included a request for an extension in his earlier motion to
15   amend. Indeed, that motion provided: “Should this Court deny this motion due to its
16   unorthodox execution, I request an extension of time to file another amended supplemental
17   complaint, please.” (Doc. 22 at 5.) But that request was not granted. Rather the entire
18   motion was denied without prejudice. (Order 1/5/21, Doc. 23.) Moreover, the motion was
19   not denied based upon some unorthodoxy in its “execution” but for failure to comply with
20   specific rules. “The Court will deny leave to amend because Plaintiff: (1) has not restated
21   his entire complaint, but has attempted to incorporate the existing complaint by reference;
22   (2) has not submitted a proposed amendment on an approved form of prisoner complaint;
23   and (3) has not provided a ‘redlined’ copy of the proposed amendment.” (Order 1/5/21,
24   Doc. 23 at 1.)
25          Redlining Requirement - Moreover, Plaintiff has again failed to comply with
26   Local Rule of Civil Procedure 15.1. Plaintiff asserts that because his motion seeks to
27   supplement with new transactions pursuant to Federal Rule of Civil Procedure 15(d), it is
28   not subject to this requirement. Assuming arguendo Local Rule of Civil Procedure 15.1
                                                 -2-
     Case 2:20-cv-01288-DLR-JFM Document 33 Filed 03/02/21 Page 3 of 5



1    should be read so narrowly, the fact is that Plaintiff has combined an amendment with a
2    supplement. A cursory review reveals that Plaintiff has included changes referring not
3    just to recent events, but wholesale modifications to the subject of his existing claims as
4    well.
5            The Court might be hesitant to rely on this ground in light of Plaintiff’s pro se
6    status, but the Court had, just prior to this motion, specifically directed:
7                  Any renewed motion to amend or supplement should include as an
                   exhibit the “redlined” complaint as mandated by Local Civil Rule
8                  15.1 and should be accompanied by a proposed amended complaint
                   ready for filing, to be lodged when the motion is filed.
9
     (Order 1/5/21, Doc. 23 at 2.)     Moreover, the Court had explained the purpose of this
10
     requirement in light of the Court’s obligation to not only screen but do so in light of the
11
     law of the case resulting from the screening of the prior screening order.
12
             Request to Extend - Plaintiff again includes in this motion a one sentence request
13
     to extend the time to move to amend or supplement. (Doc. 25 at 5.)
14
             Scheduling Orders entered before the final pretrial conference may be modified
15
     upon a showing of “good cause.” Fed. R. Civ. Proc. 16(b).
16
                   Rule 16(b)'s “good cause” standard primarily considers the diligence
17                 of the party seeking the amendment. The district court may modify
                   the pretrial schedule “if it cannot reasonably be met despite the
18                 diligence of the party seeking the extension.” Fed.R.Civ.P. 16
                   advisory committee's notes (1983 amendment)… Moreover,
19                 carelessness is not compatible with a finding of diligence and offers
                   no reason for a grant of relief. Although the existence or degree of
20                 prejudice to the party opposing the modification might supply
                   additional reasons to deny a motion, the focus of the inquiry is upon
21                 the moving party's reasons for seeking modification. If that party was
                   not diligent, the inquiry should end.
22
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citations
23
     omitted).
24
             Here, Plaintiff fails to show the deadline could not have been met with diligence.
25
     His proposed supplements appear to turn largely on events occurring in August and
26
     October 2020. But, his first attempt to amend/supplement was not filed until December
27
     18, 2020, just three days before the scheduled deadline, and acknowledged its tardiness by
28
                                                   -3-
     Case 2:20-cv-01288-DLR-JFM Document 33 Filed 03/02/21 Page 4 of 5



1    requesting an extension as an alternative remedy. Moreover, his second motion not only
2    was delinquent, but failed to comply with explicit direction from the Court on providing a
3    redlined copy of his amendment.
4             Accordingly, not only should the primary relief be denied, but the alternative relief
5    of an extension should also be denied.
6
     B. MOTION TO SUBSTITUTE
7
              Also under consideration is Plaintiff’s Motion to Substitute Defendants filed
8
     February 5, 2021 (Doc. 30). Plaintiff seeks to substitute proper corporate names (“Trinity
9
     Services Group” and “Keefe Commissary Network, LLC”) for Defendants Trinity and
10
     Keefe.
11
              No response to the motion has been filed, and the Court deems the lack of response
12
     a consent to the granting of the motion. See LRCiv 7.2(i).
13
              Moreover, the motion is well taken. Federal Rule of Civil Procedure 15(b)(2)
14
     provides: “When an issue not raised by the pleadings is tried by the parties’ express or
15
     implied consent, it must be treated in all respects as if raised in the pleadings.” Here,
16
     Defendants have themselves raised the issue, asserting: “Defendants Trinity Services
17
     Group (incorrectly identified in Plaintiff’s Complaint as “Trinity Food Service,”
18
     hereinafter “Trinity”) and Keefe Commissary Network, LLC (incorrectly named in
19
     Plaintiff’s Complaint as “Keefe Commissary Network,” hereinafter “Keefe”) (hereinafter
20
     collectively “Defendants”), hereby respond to Plaintiff’s Motion to Amend and Add a
21
     Supplemental Complaint (Doc. 25).” (Doc. 27 at 1.)
22
              IT IS THEREFORE ORDERED:
23
     (A) Plaintiff’s Motion to Correct the Record (Doc. 29) is GRANTED to the extent that
24
         such motion is considered as a reply in support of the Motion to Amend and
25
         Supplement Complaint (Doc. 25).
26
     (B) Plaintiff’s Motion to Substitute (Doc. 30) is GRANTED.
27
     (C) Trinity Services Group is SUBSTITUTED in place of Defendant Trinity Food
28
                                                   -4-
     Case 2:20-cv-01288-DLR-JFM Document 33 Filed 03/02/21 Page 5 of 5



1             Service.
2    (D) Keefe Commissary Network, LLC is SUBSTITUTED in place of Defendant Keefe
3             Commissary Network.
4
5             IT IS THEREFORE RECOMMENDED Plaintiff's Motion to Amend and
6    Supplement Complaint (Doc. 25) be DENIED.
7
8                                                           EFFECT OF RECOMMENDATION
9                  This recommendation is not an order that is immediately appealable to the Ninth
10   Circuit Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of
11   Appellate Procedure, should not be filed until entry of the district court's judgment.
12                 However, pursuant to Rule 72, Federal Rules of Civil Procedure, the parties shall
13   have fourteen (14) days from the date of service of a copy of this recommendation within
14   which to file specific written objections with the Court. Thereafter, the parties have
15   fourteen (14) days within which to file a response to the objections. Failure to timely file
16   objections to any findings or recommendations of the Magistrate Judge will be considered
17   a waiver of a party's right to de novo consideration of the issues, see United States v.
18   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(en banc), and will constitute a waiver
19   of a party's right to appellate review of the findings of fact in an order or judgment entered
20   pursuant to the recommendation of the Magistrate Judge, Robbins v. Carey, 481 F.3d
21   1143, 1146-47 (9th Cir. 2007).
22                 In addition, the parties are cautioned Local Civil Rule 7.2(e)(3) provides that
23   “[u]nless otherwise permitted by the Court, an objection to a Report and Recommendation
24   issued by a Magistrate Judge shall not exceed ten (10) pages.”
25   (A)
26
      Dated: March 2, 2021                                                                       James F. Metcalf
27    20-1288-025o Order 21 03 01 on Motion to Amend and Supplement Complaint.docx
                                                                                           United States Magistrate Judge
28
                                                                                     -5-
